DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending in the application.
	In Applicant’s most recent response filed 27 February 2022, claim 1 was amended and new claims 7-11 were added.  These amendments have been entered.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 27 February 2022.  These drawings are acceptable for what they show; however, the following drawing objections remain:
In Fig. 2, it appears that ref. no. “4b” in the middle portion of the figure should be replaced with ref. no. --6b-- since it appears to point to the “side support member 6b”, rather than the “back member 4b”.
In Fig. 4, it appears that ref. no. “4a” in the middle portion of the figure should be replaced with ref. no. --6a-- since it appears to point to the “side support member 6a”, rather than the “back member 4a”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“right seat bend line 10” (see parag. [0027]); and
“edge 82” of circular opening 80 (see parag. 0046)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 9:  Claim 9 should be amended as follows:
--9.  The connection of claim 8, wherein: 
the series of parallel embossments formed in the back members are formed between the column of elongated openings and the column of slotted openings.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 11:  Claim 11 recites the limitation "the side members of the supported member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “left and right sides” (introduced in line 3 of claim 1) of the “supported member”.
	Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilb ‘155 (US Patent 4,261,155).
	Re Claim 1:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8) between a supported member (17; see Fig. 6) and a supporting member (3; Fig. 6), the connection comprising: 
the supported member (17) having left and right sides (the left and right edges of  supported structure 17, as shown from above in Fig. 8) that are generally parallel to each other and are spaced apart a first selected distance, the supported member (17) also having an end face (78; Fig. 8) that meets with the left and right sides of the supported member at left and right side edges of the end face, the supported member also having a top face and a bottom face (the upper and lower edges of supported structure 17, as shown from the side in Fig. 6) that meet with the left and right sides and the end face; 
the supporting member (3) having an attachment face (the face of supporting structure 3 that interfaces with face element 4'; see Fig. 6) with the end face of the supported member being in close proximity to the attachment face such that the end face of the supported member abuts with the attachment face of the supporting member, or one of the left and right side edges of the end face is in close proximity to the attachment face of the supporting member; 
a connector (2’; see Fig. 2), the connector having back members (the two halves of face element 4’; see annotated Fig. 2 below), portions of which interface with the attachment face of the supporting member, the back members being connected to side members (47, 49; Fig. 2) which are connected to a generally planar seat member (62), the back members being formed with a series of parallel embossments (102), and the seat (62) member interfaces with theSST-2473_AmendRespOAAmended- Page 4 of 10Drawings_02-27-2022PATENT APPL. 16/742,779Attorney Docket No. SST-2473Response to Office Action Mailed Aug. 26, 2021 bottom face of the supported member (17; see Fig. 6); the side members (47, 49) contact the sides of the supported member (17), and 
fasteners (via fastener openings 48, 50; Fig. 1) are driven through the side members and into the supported member (17), and fasteners (via fastener openings 55; Fig. 1) are driven through the back members and into the supporting member (3).

    PNG
    media_image1.png
    656
    531
    media_image1.png
    Greyscale

Re Claim 2:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein: 
the seat member (62) is connected to the side members by a hinge (“pivotal connection” at openings 68 and 69; Fig. 2).
Re Claim 3:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein: 
the side members (47, 49) and the back members (see annotated Fig. 2 above) are formed with obround fastener openings (see oblong fastener openings 48, 50, and 55; Figs. 2, 6, and 7) that allow fasteners to be driven at various angles through the same opening.
Re Claim 4:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein: 
left and right seat side members (63, 64) extend upwardly from the seat member (62) and interface with the left and right sides of the supported member (17; see Fig. 5).
Re Claim 5:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein: 
the attachment face (the face of supporting structure 3 that interfaces with face element 4'; see Fig. 6) of the supporting member (3) is generally vertically disposed; 
the end face (78) of the supported member (17) is disposed generally vertically; and 
the bottom face of the supported member (17) is disposed at an angle different from 90 degrees (for example, if sloped at angle 97 or 98; Fig. 6) to the end face of the supported member.
Re Claim 7:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein: 
the back members (see annotated Fig. 2 above) are each formed with a column of elongated openings (55; see Fig. 7, which shows two vertically aligned fastener openings 55, forming a “column”, on each back member).
Re Claim 8:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein: 
the connector is formed with a column of slotted openings (5’; Fig. 2) between each back member and the corresponding side member (47, 49) to which it is attached.
Re Claim 9:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein:  
the series of parallel embossments (102) formed in the back members are formed between the column of elongated openings (55) and the column of slotted openings (5’).
Re Claim 11, as best understood by the Examiner:  Gilb ‘155 discloses a connection (see Figs. 2 and 6-8), wherein: 
the connector is formed with attachment tabs (52’, 7’, 20’; Fig. 2) that extend from the back members and connect (at least indirectly via side members 47, 49) to the left and right sides of the supported member (17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gilb ‘155 (US Patent 4,261,155), as applied to claims 1-5, 7-9, and 11 above, and further in view of Gilb ‘977 (US Patent 4,423,977).
Re Claim 6:  Gilb ‘155, as discussed for claim 1 above, discloses a connection significantly as claimed except wherein a fastener is driven through the seat member and into the bottom face of the supported member.
Gilb ‘977 teaches the use of a connection (see Fig. 2) between a supported member (B) and a supporting member (A), the connection comprising a connector (1) having back members (3, 4; Figs. 1 and 2), and a seat member (6), and further wherein a fastener (47; Fig. 5) is driven through the seat member (6) and into a bottom face of the supported member, for the purpose of securely attaching the supported member to the seat member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilb ‘155 such that a fastener is driven through the seat member and into the bottom face of the supported member, as taught by Gilb ‘977, for the purpose of more securely attaching the supported member to the seat member.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gilb ‘155 (US Patent 4,261,155), as applied to claims 1-5, 7-9, and 11 above, and further in view of O’Sullivan (US Patent 4,893,961).
Re Claim 10:  Gilb ‘155, as discussed for claim 1 above, discloses a connection significantly as claimed except wherein the series of parallel embossments slope upwardly towards the supported member.
O’Sullivan teaches the use of a connection (see Fig. 4) between a supported member (50) and a supporting member (64), the connection comprising a connector (10; see Figs. 1-4) having back members (24, 26; Fig. 1), and side members (10, 22), the back members (24, 26) being formed with a series of embossments (28, 28), and further wherein the series of embossments slope upwardly (Examiner notes that no particular coordinate system has been defined in the claims to indicate any particular direction as “upward”) towards the supported member, for the purpose of providing additional stiffness to the connector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilb ‘155 such that the series of parallel embossments slope upwardly towards the supported member, as taught by O’Sullivan, for the purpose of providing additional stiffness to the connector.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678